TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00431-CR


Michael Patrick Kennedy, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF COMAL COUNTY, 207TH JUDICIAL DISTRICT

NO. CR2006-016, HONORABLE GARY L. STEEL, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Michael Patrick Kennedy seeks to appeal from a judgment of conviction for
aggravated assault.  Sentence was imposed on March 31, 2006.  There was a timely motion for new
trial.  The deadline for perfecting appeal was therefore June 29, 2006.  Tex. R. App. P. 26.2(a)(2). 
Notice of appeal was mailed on July 18 and filed on July 19, 2006.  Under the circumstances, we
lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for
want of jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App.1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996).

The appeal is dismissed.



				__________________________________________
				Jan P. Patterson, Justice
Before Chief Justice Law, Justices Patterson and Pemberton
Dismissed for Want of Jurisdiction
Filed:   September 7, 2006
Do Not Publish